COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-14-00141-CV


IN THE INTEREST OF V.P.,
A CHILD




                                      ----------

          FROM THE 231ST DISTRICT COURT OF TARRANT COUNTY
                    TRIAL COURT NO. 231-331365-02

                                      ----------

                         MEMORANDUM OPINION 1

                                      ----------

      On September 10, 2014, we notified Appellant V.V. that her brief did not

comply with appellate rules of procedure 9.4(f) and (i); 9.9; and 38.1(g), (h), and

(i) and local rule 1.A. 2 We stated in our letter to Appellant that her failure to


      1
       See Tex. R. App. P. 47.4.
      2
       See Tex. R. App. P. 9.4(f), (i), 9.9, 38.1(g)–(i); 2nd Tex. App. (Fort Worth)
Loc. R. 1.A.
timely file an amended brief in compliance with the above rules could result in the

waiver of noncompliant points, our striking her brief, or the dismissal of her

appeal. 3 We received Appellant’s amended brief on September 19, 2014, but it

too was noncompliant.      On October 8, 2014, we notified Appellant that her

amended brief did not comply with appellate rules of procedure 9.4(h), (i), and (j);

9.9; and 38.1(d) and (k). 4 We again stated in our letter to Appellant that her

failure to timely file an amended brief in compliance with the above rules could

result in the waiver of noncompliant points, our striking her brief, or the dismissal

of her appeal. 5

      On October 20, 2014, this court filed Appellant’s second amended brief

that remained noncompliant. On November 20, 2014, we notified Appellant that

her second amended brief did not comply with appellate rules of procedure 9.1;

9.4(h); 9.9; and 38.1(g), (i), and (k) and local rule 7. 6 We again stated in our

letter to Appellant that her failure to timely file an amended brief in compliance

with the above rules could result in the waiver of noncompliant points, our striking




      3
       See Tex. R. App. P. 38.8(a), 38.9(a), 42.3(b), (c).
      4
       See Tex. R. App. P. 9.4(h)–(j), 9.9, 38.1(d), (k).
      5
       See Tex. R. App. P. 38.8(a), 38.9(a), 42.3(b), (c).
      6
      See Tex. R. App. P. 9.1, 9.4(h), 9.9, 38.1(g), (i), (k); 2nd Tex. App. (Fort
Worth) Loc. R. 7.



                                          2
her brief, or the dismissal of her appeal. 7 The due date for her compliant brief

was December 1, 2014. We have received no brief and no response to our

November 20, 2014 letter.

      “We liberally construe pro se briefs, but to ensure fairness in our treatment

of all litigants, we hold pro se litigants to the same standards as licensed

attorneys and require pro se litigants to follow the applicable laws and rules of

procedure.” 8 In this case, pro se Appellant is a licensed attorney. Accordingly,

we strike Appellant’s brief and dismiss this appeal for want of prosecution. 9


                                                    PER CURIAM

PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DELIVERED: January 15, 2015




      7
       See Tex. R. App. P. 38.8(a), 38.9(a), 42.3(b), (c).
      8
       Branch v. Fannie Mae, No. 02-11-00355-CV, 2012 WL 3030525, at *1
(Tex. App.—Fort Worth July 26, 2012, no pet.) (mem. op.); see Mansfield State
Bank v. Cohn, 573 S.W.2d 181, 184–85 (Tex. 1978); Shull v. United Parcel
Serv., 4 S.W.3d 46, 53 (Tex. App.—San Antonio 1999, pet. denied), cert. denied,
531 U.S. 835 (2000).
      9
       See Tex. R. App. P. 38.8(a), 38.9(a), 42.3(b), (c).



                                         3